  Case 18-21361       Doc 16     Filed 11/20/18 Entered 11/20/18 19:44:23            Desc Main
                                   Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                 HARTFORD DIVISION


 IN RE:                                            : CHAPTER 13
 ROBERT A NASH                                     : CASE NO. 18-21361-JJT
 KATHRYN P NASH                                    :
        Debtors.                                   : November 20, 2018

                               OBJECTION TO CONFIRMATION

       Roberta Napolitano, Chapter 13 Standing Trustee, (“Trustee”) objects to the confirmation
of the Chapter 13 Plan (ECF #11, “Plan”) of the above-captioned Debtors (“Debtor”) for the
following reason(s):

1. The Debtor has failed to maintain plan payments: Section 1326(a) of the Bankruptcy Code
   requires the Debtor to start making plan payments within 30 days of filing the plan or the case,
   whichever is earlier. The Debtor filed this case on August 20, 2018 and a Plan (ECF #11) on
   September 1, 2018. The Debtor should have paid a total of $1,572.00. To date, the Debtor has
   made ZERO payments and is overdue in the amount of $1,572.00. Given the failure to make
   payments, it appears that the Debtor will be unable to comply with 11 U.S.C. §1325(a)(6) by
   making all payments and complying with the Plan.

2. The Debtor has failed to provide the Trustee with the documents necessary for her to determine
   if the Plan is feasible or represents the Debtor’s best efforts. Sections 521(a)(3) and 521(a)(4)
   of the Bankruptcy Code require the Debtor to cooperate with the Trustee so that she may
   perform her duties under the Code, and to turn over all recorded information relating to
   property of the estate. The Debtor has not provided:
           a. Payment advices or other evidence of payment received by both debtors for the six
               months prior to filing;
           b. Payment advices or other evidence of payment received by both debtors updated to
               the time of confirmation;
           c. Federal and State Tax Returns for the last two years prior to filing;
           d. Petition date bank statements;
           e. Property valuation for real or personal property.

3. The Debtor has failed to provide the Trustee with the documents necessary for her to determine
   if the Plan complies with 11 U.S.C. § 1325(a)(4), and provides for the distribution to unsecured
   claims of an amount that is not less than what they would receive in a Chapter 7 liquidation.
   Sections 521(a)(3) and 521(a)(4) of the Bankruptcy Code require the Debtor to cooperate with
   the Trustee to allow her to perform her duties under the Code, and to turn over all recorded
   information relating to property of the estate. The Debtor has failed to provide:
            a. Property valuation for real property.
  Case 18-21361       Doc 16     Filed 11/20/18 Entered 11/20/18 19:44:23            Desc Main
                                   Document     Page 2 of 3


4. The first meeting of creditors pursuant to Section 341 of the Bankruptcy Code has not been
   concluded because of the Debtor’s failure to provide the documents listed above.

5. The Plan does not conform to the claims filed.

6. The Plan fails to pay priority claims in full as required by 11 U.S.C. § 1322(a)(2).

7. The Plan is not feasible under Section 1325(a)(6) of the Bankruptcy Code.

   Wherefore, the Trustee requests that Confirmation of the Plan be denied.

                                             /s/ Roberta Napolitano
                                             Roberta Napolitano tr08378
                                             Chapter 13 Standing Trustee
                                             10 Columbus Blvd., 6th Floor
                                             Hartford, Connecticut 06106
                                             Tel: 860-278-9410, ext. 110
                                             Fax: 860-527-6185
                                             Email: rnapolitano@ch13rn.com
Case 18-21361       Doc 16    Filed 11/20/18 Entered 11/20/18 19:44:23          Desc Main
                                Document     Page 3 of 3


                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT
                                  Hartford Division

IN RE:                                         : CHAPTER 13
ROBERT A NASH                                  : CASE NO. 18-21361-JJT
KATHRYN P NASH                                 :
       Debtors.                                : November 20, 2018

                               CERTIFICATE OF SERVICE

In accordance with the applicable provisions of the Federal Rules of Bankruptcy Procedure,
2002 and 7004, the undersigned certifies that on the date set forth above, the following
documents were served on the U.S. Trustee and all appearing parties via the court’s electronic
filing system, or by first class mail on the parties listed in section 2 below:

  1. Documents Served: Objection to Confirmation

  2. Parties Served Via First Class Mail:
     Debtor(s):
     ROBERT A NASH
     KATHRYN P NASH
     807 STERLING ROAD
     STERLING, CT 06377

  3. Parties Served Electronically Include:
     Debtor’s Attorney: ROBERT B. YOUNG
     Email: robertbruceyoung10@gmail.com

      Office of the United States Trustee:
      Kim McCabe, Assistant United States Trustee
      ustpregion02.nh.ecf@usdoj.gov


                                          /s/ Roberta Napolitano
                                          Roberta Napolitano tr08378
                                          Chapter 13 Standing Trustee
